Citation Nr: 0502277	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-17 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the service-connected 
disability of residuals of a shell fragment wound, right 
lower leg, with injury to muscle group XII.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound, right lower leg, with 
injury to muscle group XII.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The evidence of record indicates that the veteran enlisted in 
the Army of the United States in July 1942 and was accepted 
for active duty in December 1942.  He served on active duty 
as an enlisted member from July 1942 through September 1943, 
and as an officer from October 1943 to October 1945, 
including service in the U.S. Army Air Forces.  Among his 
awards and decorations are the Distinguished Flying Cross, 
the Air Medal with two oak leaf clusters, and the Purple 
Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).  In January 2005, the 
veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing held at the RO.  A transcript of 
the hearing is associated with the claims file.

The Board notes that, in a November 2003 written statement 
included with his substantive appeal (VA Form 9), the veteran 
indicated he agreed with the RO as to the decision on his low 
back claim and wished to withdraw that claim.  The Board, 
therefore, considers that claim withdrawn.  In an April 2004 
written statement, the veteran indicated that his low back 
fit into the same category as his left hip.  The RO correctly 
treated that as a reopened claim for secondary service 
connection for the veteran's lower back.  The RO issued a 
rating decision in August 2004 denying that claim.  The 
veteran has not thus far submitted a notice of disagreement 
with regard to that rating decision.  Therefore, an appeal of 
this issue has not been initiated, and it is not before the 
Board at this time.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that a left hip disorder is 
secondary to the veteran's service-connected disability of 
residuals of a shell fragment wound, right lower leg, with 
injury to muscle group XII.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's residuals of a shell fragment 
wound, right lower leg, with injury to muscle group XII, are 
not more than moderately disabling.

3.  The competent and probative medical evidence of record 
presents a reasonable doubt as to whether the residual right 
leg scars, characterized by tenderness, warrant an increase 
in the disability rating.


CONCLUSIONS OF LAW

1.  A current left hip disorder is not causally related to 
residuals of a shell fragment wound, right lower leg, with 
injury to muscle group XII.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound, right lower leg, with 
injury to muscle group XII, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, Diagnostic 
Code 5312 (2004).

3.  Giving the benefit of the doubt to the veteran, the 
criteria for the assignment of a 10 percent rating for 
scarring resulting from a shell fragment wound, right lower 
leg, manifested by objective findings of tenderness, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) contain a flight 
physical examination in October 1944 which noted history of 
his having been wounded in action, with a perforating wound 
on the anterior, lower one-third of the right leg, with an 
incomplete fracture of the right tibia.  His bones, joints, 
and muscles were reported as normal.  There was a scar noted 
to be irregular over the anterior surface of the lower third 
of the right tibia.  It was described an moderately adherent.  
The veteran was found physically qualified for flying duty.  

Original clinical reports pertaining to the veteran's combat 
wound are not of record, but the General Order conferring his 
Distinguished Flying Cross describes it as a leg injury 
sustained from anti-aircraft flak on a B-17 bomber mission 
over Germany in June 1944.  When examined in September 1945 
prior to discharge, he was noted to have residuals of a flak 
wound to the lower right tibia, again noted to have been 
incurred in Germany in 1944.  There was a scar on his right 
shin, which was numb and tender.  His bones, joints, and 
muscles were normal.

A January 1948 surgical examination report describes the 
veteran's in-service wound.  The veteran complained that his 
leg became sore and tender if he struck it.  Cold weather 
bothered it at times.  On examination, the veteran had an 
oblique scar over the right tibia, in the middle third.  It 
was three-and-one-half inches by one-and-a-half inches.  It 
was adherent and tender.  The January 1948 VA examination 
noted the same diagnosis for the veteran's scar.

Private treatment records dated from November 1995 to 
November 2001 show the veteran continued to be treated for 
left hip and back pain.  He was prescribed pain medication.

October 1998 X-ray reports show the veteran had severe 
degenerative changes of the left hip, and no evidence of any 
bony metastatic disease to the pelvis or hips.

In a June 2000 written statement, E.N., D.O., indicated that 
the veteran had had constant pain and a gait disturbance 
since his 1944 injury.  In recent years, he had experienced 
increasing problems.  He now had left leg pain in addition, 
which appeared to be secondary to favoring his right side.

In March 2001, the veteran underwent VA examination.  The 
veteran recounted his injury in service in 1944, when he 
sustained an injury to the right lower extremity by flak 
fragments.  He stated that he was taken to the hospital with 
a large bleeding wound involving the right shin.  It was 
evaluated and sutured.  He was treated and returned to duty.  
He flew again until August 1944, when he developed a large, 
painful swelling of the right lower leg.  X-rays were 
obtained, and he received penicillin.  His leg improved.  The 
veteran then worked as a farmer for many years.  In October 
1998, he began experiencing increased pain in the left hip.  
It increased to the point that he could not walk easily or 
stand for a long time.  The veteran used a lift in his shoe 
and a cane.  He could not walk easily without limping.  He 
could not stand or walk for a long period of time.

On examination, there was no tenderness of the right shin to 
palpation.  There was some discoloration of the skin over the 
right shin.  Otherwise, there was no evidence of significant 
scarring.  The diagnoses were flak injury to the right lower 
shin, fracture of the right tibia with appropriate healing, 
infected wound of the right lower extremity, treated with 
antibiotics, and osteoarthritis of the left hip.  The 
examiner opined that the veteran had developed pain in the 
left hip, and this was considered related to degenerative 
joint disease.  The veteran had no evidence of an open wound 
involving the right lower extremity.  There was no tenderness 
on palpation.

In May 2001, a different VA examiner reviewed all the records 
pertaining to the veteran.  He noted that there were no 
service medical records to detail what happened to the right 
leg, but there were records which indicated that there was a 
wound, a possible undisplaced tibial fracture, and a 
subsequent infection in the right leg, which ultimately 
healed.  The examiner noted that the veteran was subsequently 
able to work a number of years as a farmer, which would have 
required a significant amount of stress applied to both lower 
extremities.  Previous X-rays were noted to have shown 
advanced osteoarthritis of the left hip, mild osteoarthritis 
of the right hip, and some degenerative changes in the mid-
lumbar spine.  The examiner opined that the left hip 
condition was not directly caused by the right leg condition, 
but indicated that the latter would contribute to the 
development of the former and would be responsible for 
increased symptoms in the left hip if the right leg were 
hurting sufficiently to throw more stress onto the left lower 
extremity.

VA outpatient treatment records dated from May 2001 to April 
2003 show the veteran continued to be treated for left hip 
pain.  He believed this condition resulted from his favoring 
his left side throughout his life, secondary to his 1944 
shell fragment wound injury.

In April 2003, the veteran again underwent another VA 
examination, with the same examiner who had conducted the May 
2001 examination.  The veteran detailed his in-service 
injury.  He stated that he had felt pain in his right leg in 
the area of the wound over the ensuing ten years, after which 
it had gradually decreased.  He reported essentially no pain 
in the right leg over the past 30 years.  There were no signs 
of infection once that wound healed.  He had worked as a 
farmer for many years.  The veteran stated that the wound 
area was quite sensitive during the first ten years, 
especially to direct pressure, but that was no longer the 
case.

The veteran said he had developed pain in his left hip in 
approximately 1998.  He described it as being located at the 
lateral aspect of the left hip, with radiation partly down 
the thigh laterally and anteriorly.  He did not recall any 
injury to the hip.  He was aware of a shortening of the left 
lower extremity, and used a lift in the left shoe.  He also 
required a cane for ambulation to take pressure off the 
painful hip.  He had no symptoms in the right hip.  His left 
hip pain gave him difficulty getting around.  The veteran 
indicated that he had been told by physicians that the period 
of time when his right leg was sensitive following his wound 
caused him to put more stress on his left leg, especially his 
hip joint, leading to problems with the hip.

On examination, motor strength was intact in both lower 
extremities.  There was decreased sensation on the plantar 
aspect of toes one and two, bilaterally.  There was also 
decreased sensation over the anteromedial aspect of the mid 
section of the right leg.  It took a one-half inch lift under 
the left foot to bring the pelvis to level.  Hip motion in 
flexion was 120 degrees right and 70 degrees left.  External 
rotation was 40 degrees on the right and 50 on the left.  
Internal rotation was 15 degrees right, and there was a 35-
degree external rotation contracture on the left.  Abduction 
was 30 degrees right, with a 5 degree abduction contracture 
on the left.  Adduction was 25 degrees right and 20 degrees 
left.  There was much pain with end of range of all motions 
of the left hip.  There was tenderness at the anterolateral 
aspect of the left hip.  There was a very vague transverse 
scar measuring one inch across the front of the right mid 
leg.  There was no tenderness anywhere about the right leg.

X-rays of the hips showed severe osteoarthritis of the left 
hip, with an adduction deformity.  There was mild 
degenerative joint disease of the right hip.  X-rays of the 
right tibia and fibula and soft tissues of the right leg 
appeared normal.  The examiner could not identify any 
evidence of previous fracture or infection in the bone.  The 
examiner reviewed the veteran's claims file.  The reported 
clinical impressions were a healed shell fragment wound, 
right leg, with no detectable residual, healed fracture of 
the right tibia, by history, with no detectable residual, and 
severe osteoarthritis of the left hip.  The examiner opined 
that the hip condition was not caused by the right leg 
condition.  He believed, based upon the evidence reviewed, 
that the left hip condition would be present even if the 
veteran had never had any right leg injury.  He based this 
opinion upon the fact that people develop osteoarthritis of 
the hip spontaneously, unrelated to stresses due to symptoms 
in other extremities.  The hip condition would be far more 
likely to have developed in response to the stresses of 
working on a farm for many years.  This was supported by the 
lack of any significant symptoms in the right leg for over 40 
years.  The examiner commented that his opinion was altered 
from his previous May 2001 examination report, based upon the 
receipt and review of all the evidence.

In a December 2004 written statement submitted at the Travel 
Board hearing, J.M., D.O., indicated that he followed the 
veteran for six months.  X-rays and an MRI of the left hip 
and leg revealed severe degenerative osteoarthritis.  He 
opined that the condition was probably perpetuated by the 
veteran favoring his left side, secondary to his military 
injury.

In a January 2005 written statement, the veteran waived RO 
jurisdiction in regard to the evidence added during his 
Travel Board hearing.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  He stated that his left hip 
had begun to hurt seven years before.  He then began to favor 
it, the way he had previously favored his right leg.  For 
years, he had favored his left leg.  He said he had used a 
cane for the last three years.  His left leg was shorter than 
his right leg, and he used an orthotic device in his shoe.  
The pain caused difficulty with everyday functions.  The 
veteran indicated that whenever he struck his shinbone in the 
area of his flak wound scar, it would hurt.  It was tender.  
He indicated that occasionally, when the doctor would rub his 
scar, he would call it mildly adherent, indicating that it 
was stuck to the tissue below it and did not move freely.  It 
would ridges on the upper side when moved laterally.  He 
testified that, when he bumped it, the scar would hurt for 
several days.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February and December 2001, December 2003, and May 2004 
letters, the RO informed the veteran of the VCAA and its 
effect on his claims.  In addition, the veteran was advised, 
by virtue of detailed September 2002 and June 2003 statements 
of the case (SOC) and a March 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOCs and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating and secondary service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the June 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service connection - Left Hip

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection connotes many 
factors, but basically it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
Moreover, a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  38 C.F.R. § 3.303(a).  See 
Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The law also provides that certain chronic diseases such as 
arthritis, even if not shown in service, may be presumed to 
have been incurred therein if manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Where there is a chronic disease shown as such in 
service (or within a pertinent presumption period under 
38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."   
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that he is entitled to service 
connection for his left hip osteoarthritis, on the ground 
that it is secondary to his service-connected residuals of a 
shell fragment wound to the right tibia.  He has contended 
that his in-service injury caused him to favor his left leg 
during his lifetime.  He believes this caused his left leg to 
be slightly shorter than his right, further contributing to 
his osteoarthritis and pain in the left hip.  The evidence of 
record clearly establishes that the veteran has a current 
diagnosis of left hip osteoarthritis, and that there is 
shortening of the left lower extremity.  Therefore, this 
decision will turn on the evidence demonstrating whether or 
not this disorder is related to his service-connected 
disability.

The Board appreciates the veteran's written statements and 
hearing testimony as to his belief that his current left hip 
disorder arose from his service-connected right leg 
disability.  However, we must rely on the documented 
assessments of the medical professionals that are contained 
in the veteran's claims file.  While we note the written 
statements from Drs. N and M, which appear to link the 
veteran's left hip osteoarthritis to his right leg 
disability, we must also consider the April 2003 opinion of 
the VA examiner.  We note that Dr. N stated that it appeared 
that the veteran's left leg pain was secondary to his 
favoring his right side, and that Dr. M indicated that the 
veteran's left hip disorder was probably perpetuated by his 
favoring of his right side.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although on an initial review, the written statements of Drs. 
N and M appear to support the veteran's claim, a close 
reading shows that they do not.  The opinions are both 
equivocal and speculative and, at most, do little more than 
propose that it is possible the veteran's currently diagnosed 
left hip osteoarthritis is related to his service-connected 
disability.  Neither examiner factually established or 
explained the sequence of medical causation using the facts 
applicable in the veteran's case.  Nor did either of them 
review the claims file, which contains the veteran's history.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  These stated opinions, then, fall short of the level 
of certainty necessary for the Board to service connect the 
veteran for left hip osteoarthritis.

Conversely, the Board notes that the April 2003 VA examiner 
stated definitively the opinion that the veteran would have 
the same left hip condition even absent his in-service injury 
and resulting disability.  Furthermore, the Board notes that 
the VA examiner thoroughly reviewed the veteran's service 
medical records, as evidenced by the detail included in the 
examination report.  In addition, the veteran underwent X-ray 
examination, and the VA examiner provided a complete 
rationale for his conclusion that the veteran's left hip 
condition was not related to his service-connected 
disability.  The examiner even provided a separate likely 
cause for his osteoarthritis based upon the veteran's 
strenuous activities over many years, specifically, his years 
working as a farmer.

Consequently, as the evidence preponderates against the claim 
for secondary service connection for the veteran's left hip 
osteoarthritis, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

C.  Increased Rating - Right Leg

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The veteran is currently rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.73, Diagnostic Code 5312.  Under 
that code, a muscle injury to Group XII, which includes as 
its function, dorsiflexion, extension of the toes, and 
stabilization of the arch, and involves the anterior muscles 
of the left, which are the tibialis anterior, extensor 
digitorum longus, extensor hallucis longus, and peroneus 
tertius, slight muscle injury warrants a 0 percent 
disability, moderate muscle injury warrants a 10 percent 
disability, moderately severe muscle injury warrants a 20 
percent disability, and severe muscle injury warrants a 30 
percent disability.  Id.

Having reviewed the evidence of record, the Board cannot find 
that an increased rating is warranted in this case.  As shown 
in numerous VA examination reports, the veteran's right leg 
no longer causes him much pain or limitation.  Indeed, the 
veteran testified during his hearing that he favors his right 
leg now over his left.  He further noted during a recent VA 
examination that he had pain in his right leg for 
approximately ten years after his in-service injury.  That 
was when he believed he began to favor his left leg.  
However, he stated that after those ten years, his right leg 
ceased to bother him on a regular basis.  Furthermore, the 
April 2003 VA examiner noted that motor strength was intact 
in both lower extremities, and the right leg had no visible 
atrophy.  Likewise, the same VA examiner, March 2001, had 
noted that there was an absence of atrophy of the muscles of 
the right lower extremity.

Given the evidence of record, the Board cannot find that the 
veteran's current right leg disability warrants an increase 
to 20 percent, which would be based upon the residual muscle 
injury being moderately severe.  The veteran's own testimony 
and medical history shows that his recent complaints all 
involve his left hip disorder, and not his right leg 
disability.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's residuals of a shell fragment wound to the 
right lower leg, with injury to muscle group XII, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

D.  Scar - Flak Wound

However, the above does not end the Board's analysis.  The 
recent medical evidence also reflects, as do the SMRs, that 
the veteran has scarring from his shell fragment wound on his 
right shin.  In fact, he was service connected for this scar 
in a March 2004 Decision Review Officer (DRO) decision, and 
assigned a noncompensable (zero percent) evaluation.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 
(codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new rating criteria, in 
the SSOC issued by the DRO in March 2004, and the veteran was 
made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran's service-connected residuals of shrapnel wounds 
to the right lower leg are currently evaluated as 0 percent 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

The Board takes note of the amendments to the amended 
criteria for rating the skin, effective August 30, 2002.  See 
67 Fed. Reg. 49,596 (July 31, 2002).  The new criteria 
provide for assignment of a 10 percent evaluation for scars 
other than on the head, face, or neck, where such are deep 
and cause limited motion in an area exceeding six square 
inches; for scars covering an area of 144 square inches or 
greater even where superficial and without resulting motion 
limitation; for a superficial unstable scar (characterized by 
a frequent loss of skin covering the scar); or a superficial 
scar that is painful on examination.  38 C.F.R. § 4.118, DCs 
7801, 7802, 7803, 7804.  Otherwise, scars will continue to be 
rated on the limitation of motion of the affected part, under 
DC 7805.

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Thus, the Board would be 
able to proceed with a decision on the merits of this appeal, 
with consideration of the original and revised regulations, 
without prejudice to the veteran, even if the DRO had not 
addressed them.  See Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).

With consideration of the reasonable-doubt/benefit-of-the-
doubt doctrine, the Board finds that the veteran's disability 
rating should be increased to 10 percent under both the old 
and new versions of Diagnostic Code 7804.  Given the 
veteran's testimony during his December 2004 hearing that his 
scar was painful during physical examination, during cold 
weather, and after he bumped it, which pain normally lasted 
for days, and the numerous medical descriptions of the 
veteran's right leg scar as adherent, the Board finds that an 
increase to a 10 percent disability rating is warranted.  Our 
holding in this regard is not indicative of any error on the 
part of the RO.  We recognize that the veteran's reports of 
symptomatology from the scarring has not been totally 
consistent over the years.  However, giving the benefit of 
the doubt to the veteran to this extent, the Board finds that 
a 10 percent evaluation is warranted under DC 7804 for the 
scars of the right leg, as a residual of a shell fragment 
(flak) wound.

The Board specifically finds that the assignment of the 10 
percent evaluation under DC 7804 for the scar of the right 
leg is not duplicative or overlapping of any of the 
symptomatology for which the 10 percent evaluation is 
assigned under Diagnostic Code 5312.  As discussed above, the 
10 percent evaluation assigned to the right leg disability 
under DC 5312 is for the muscle injury to Group XII.  The 
tenderness due to the residual scars is not contemplated 
under DC 5312, and is not, in fact, muscle injury but 
tenderness to the touch.  Thus, the additional 10 percent 
disability evaluation under DC 7804 is warranted, and is not 
prohibited by 38 C.F.R. § 4.14 (2004).  See also Esteban v. 
Brown, supra.

Therefore, the Board also finds that, giving the benefit of 
the doubt to the veteran, a 10 percent evaluation for a 
tender scar of the right lower leg as a residual of the shell 
fragment wound is warranted.  Reasonable doubt has been 
resolved in the veteran's favor to this extent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.118, DC 7804.


ORDER

Service connection for a left hip disorder, claimed as 
secondary to the service-connected disability of residuals of 
a shell fragment wound, right lower leg, with injury to 
muscle group XII, is denied.

A rating in excess of 10 percent for residuals of a shell 
fragment wound, right lower leg, with injury to muscle group 
XII, is denied.

A 10 percent rating for the service-connected right leg scar 
manifested by tenderness is granted, subject to the 
regulations applicable to the payment of VA monetary awards.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


